DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II claims 11-14 in the reply filed on 01/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-10 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/inventions, there being no allowable generic or linking claims. Claims 11-14 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US 20140261187 A1, “Krishnan”) in view of Toshiki Ito (US 20160115623 A1, “Ito”).
Regarding claim 11, Krishnan (entire document) teaches a method comprising placing a wafer in a wafer carrier comprising a wafer retention pocket sized and shaped to accommodate a wafer (0013-0016), the pocket being defined by a floor (base) and a substantially circular peripheral wall  (surrounding the floor surface) comprising an inner face and an outer face (0045 and 0049).
Krishnan further teaches a notch is provided in the wafer carrier body (0065), but does not explicitly teach a notch in the inner face of the substantially circular peripheral 
Krishnan/Ito further teaches the wafer carrier having a predetermined direction of rotation about an axis positioned perpendicular to a floor surface (an upper surface) of the base of the pocket, and rotating the wafer carrier in the predetermined direction of rotation (Krishnan 0013-0015, claims 64, 70, 73, 76, 81, 85 and 86; Ito 0029-0030 and 0050-0058); and epitaxially growing layer on the wafer while rotating the wafer carrier in the predetermined direction of rotation by a chemical vapor deposition (CVD) process 
Regarding claim 12, Krishnan/Ito teaches gallium nitride (group III nitride) can be deposited (Krishnan 0002-0004 and 0041).
Regarding claim 13, Krishnan/Ito teaches that the substrate (wafer) can be sapphire (Krishnan 0002-0003 and 0045).
Regarding claim 14, Krishnan/Ito teaches the semiconductor layer is epitaxially deposited on the wafer as addressed above, and further teaches heating the wafer in the wafer carrier to a temperature on the order of 1000-1100 °C (Krishnan 0003, 0041, 0046-0048), and the semiconductor layer is epitaxially deposited on the wafer at a temperature on the order of 1000-1100 °C while rotating the wafer carrier in the predetermined direction of rotation (Krishnan 0003, 0041, 0046-0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714